Citation Nr: 0815954	
Decision Date: 05/15/08    Archive Date: 05/23/08

DOCKET NO.  05-37 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of VA 
compensation benefits in the amount of $2,839.00, to include 
the issue of the validity of the debt.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Fleming, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1989 to 
March 1996. He had active duty for training from June 1987 to 
February 1988.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal of a January 2005 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.  In that decision, the RO's Committee on Waivers 
and Compromises (COWC) denied waiver of recovery of an 
overpayment of compensation benefits in the amount of 
$2,839.00.  In March 2008, the veteran testified before the 
undersigned Veterans Law Judge (VLJ) at a hearing in 
Washington, D.C.  A transcript of the hearing has been 
associated with the claims file.

The Board acknowledges that following certification of the 
veteran's appeal by the RO to the Board in February 2007, the 
veteran submitted additional evidence.  This evidence was 
received by the Board in March 2008.  The Board notes, 
however, that the veteran, through his representative, waived 
initial RO consideration of this evidence in writing and 
requested that the Board review the newly submitted evidence 
in the first instance.  There is thus no need for the Board 
to remand for review of this evidence by the RO.  See 38 
C.F.R. § 20.1304 (2007).


FINDINGS OF FACT

1.  In June 1996, the veteran was awarded compensation 
benefits effective March 24, 1996, which award included 
recognition of his spouse as a dependent.  He was notified by 
the RO in a June 1996 award letter of his obligation to 
immediately notify VA of any change in the number of 
dependents, and that failure to do so could result in an 
overpayment.  

2.  In August 2004, the RO advised the veteran via letter 
that it had learned in July 2004 that the veteran had been 
divorced from his spouse for at least two years.  The RO 
provided the veteran with 60 days to confirm or refute such 
fact.  The veteran responded in August 2004, submitting 
documentation of a divorce in January 2002 and subsequent 
remarriage in March 2002.

3. In a September 2004 letter, the RO notified the veteran 
that his benefit payments were being reduced retroactively, 
effective February 1, 2002, to address the overpayment 
created by his failure to report his January 2002 divorce.

4.  For the period from January 2002 to August 2004, the 
veteran received an overpayment in the amount of $2,839.00 in 
benefits to which he was not entitled; the calculated 
overpayment in the amount of $2, 839.00 was properly created.

5.  The overpayment of VA compensation benefits in the amount 
of $ 2,839.00 was not due to fraud, misrepresentation, or bad 
faith on the part of the veteran.

6.  The failure of the veteran to timely report his divorce 
and subsequent remarriage until August 2004, more than two 
years after the divorce and remarriage occurred, was the sole 
cause of the overpayment at issue; VA is not at fault for the 
creation of the overpayment of compensation benefits.

7.  Recovery of the assessed overpayment will not deprive the 
veteran or his family of basic necessities.

8.  Recovery of the overpayment will not defeat the purpose 
for which compensation benefits were awarded.

9.  Failure to make restitution would result in unfair gain 
to the veteran.

10. The veteran did not relinquish a valuable right or incur 
a legal obligation in reliance on the compensation 
overpayment.



CONCLUSION OF LAW

The criteria for a waiver of recovery of an overpayment of 
disability compensation benefits in the amount of $2,839.00 
are not met; the debt was validly created.  38 U.S.C.A. §§ 
5107, 5110(f), 5112(b), 5302 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 1.963, 1.965, 3.401, 3.501 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2007).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  The Board notes, however, that 
the United States Court of Appeals for Veterans Claims 
(Court) has held that the notice and duty-to-assist 
provisions of the VCAA do not apply to claims for waiver of 
recovery of overpayments.  Barger v. Principi, 16 Vet. App. 
132 (2002).  

Nevertheless, certain due process notice requirements apply 
to this appeal.  Those requirements have been met.  The 
veteran was provided with a statement of the case in October 
2005 which included the pertinent regulation for waiver of 
recovery of overpayment for other than loan guaranty and 
sufficient reasons and bases for the decision to deny his 
claim for a waiver.  He was also provided with notice as to 
his appellate rights and has exercised those rights.  In this 
case, the veteran has been afforded opportunities to present 
information and/or evidence in support of the claim, has been 
provided the reasons and bases for the denial of his claim, 
and has been afforded opportunities to respond.  Moreover, 
all pertinent evidence has been associated with the claims 
file and considered in the adjudication of the claim.  The 
Board finds that these actions satisfy any duties owed the 
veteran.  Hence, the claim is ready to be considered on the 
merits.

II.  Analysis

A.  Validity of the Debt

Before adjudicating a waiver application, the lawfulness of a 
debt must first be decided.  See Schaper v. Derwinski, 1 Vet. 
App. 430, 434-35 (1991).  The VA General Counsel has 
reinforced this obligation by holding that where the validity 
of the debt is challenged, that issue must be developed 
before the issue of entitlement to a waiver of the debt can 
be considered.  See VAOPGCPREC 6-98 (April 24, 1998).

The evidence in this case indicates that the overpayment of 
disability compensation benefits in question was created 
because the veteran divorced his spouse in January 2002 but 
did notify VA of the divorce, or his subsequent remarriage, 
until August 2004, more than two years after the divorce 
became final.

In August 2004, the RO advised the veteran that it had 
learned that the veteran had been divorced from his spouse 
since 2002.  On the basis of this information, the RO 
proposed to reduce the veteran's monthly compensation 
payments retroactively from December 1, 2001, from $1,144.00 
monthly to $1,053.00 monthly.  In response, that same month 
the veteran submitted to VA proof of both a January 2002 
divorce and his subsequent March 2002 remarriage.  Upon 
receipt of this notification, the RO changed the effective 
date to February 1, 2002, and informed the veteran that the 
action would be implemented in January 2005.  The 
determination that the veteran was entitled to a lesser 
benefit than he had already been paid for that period 
resulted in the creation of the overpayment.

The veteran does not dispute that he received an overpayment 
in February 2002 and March 2002, the period during which he 
was actually unmarried.  He does contend, however, that the 
debt charged to him by VA for March 2002 through the proposed 
January 2005 implementation withholding action is not valid, 
as he was married to his current spouse for that period.

The Board concludes that the evidence establishes that the 
overpayment at issue resulted from the veteran's failure to 
notify VA of his January 2002 divorce and his March 2002 
remarriage within a year of the date of their occurrence.  
The effective date of a reduction of pension or compensation 
by reason of marriage, annulment or divorce on or after 
October 1, 1982, or death of a dependent of a payee, shall be 
the last day of the month in which such marriage, annulment, 
divorce or death occurs.  38 U.S.C.A. § 5112(b)(2) (West 
2002); 38 C.F.R. § 3.501(d)(2) (2007).  The effective date of 
payment of benefits for a dependent spouse is the date of 
marriage, if the claim is received within one year, 
otherwise, the date notice is received of the dependent's 
existence.  38 U.S.C.A. § 5110(f) (West 2002); 38 C.F.R. § 
3.401(b) (2007).

In this case, the Board finds that the veteran was solely at 
fault in the creation of the overpayment.  The record 
reflects that the veteran has been in receipt of VA 
disability benefits since March 24, 1996, and that his 
benefits included additional payments for dependents, 
including his spouse.  The veteran was informed on multiple 
occasions that he should immediately notify VA in the event 
of a change in the status of his dependents.  He in fact did 
so on several occasions, notifying VA of his October 1998 
divorce and remarriage within one month of their occurrence.  
He further notified VA of the addition of his stepson and 
later removal of the child as a dependent within one month of 
the changes in the dependent's status, and he notified VA 
within four months of the birth of his daughter.  The Board 
thus concludes that the veteran was well aware of the need to 
notify VA within a one-year period of the change in his 
dependency status.  

Especially in light of the fact that the veteran timely 
notified VA of multiple prior changes in his dependency 
status, the Board concludes that the veteran knew, or should 
have known, that he was not entitled to receive the same 
amount of disability compensation benefits once his January 
2002 divorce became effective.  Further, the veteran knew, or 
should have known, that he was responsible for notifying VA 
of such changes in his dependency status within one year of 
the date of the change.  The Board finds that the overpayment 
at issue, which accrued over several years, cannot, even 
interpreting the facts in the light most favorable to the 
veteran, be considered to result from VA error.  There is no 
basis to conclude that the overpayment was improperly 
created, and the COWC's determination that the debt was valid 
is correct.

B.  Waiver of the Debt

The veteran requested a waiver of recovery of the overpayment 
of compensation benefits within 180 days of receiving 
notification of the indebtedness.  As he filed a timely 
application for waiver of this overpayment, he meets the 
basic eligibility requirements for a waiver of recovery of 
his VA indebtedness.  The Board thus turns to the merits of 
the veteran's claim for a waiver.  38 U.S.C.A. § 5302(a) 
(West 2002); 38 C.F.R. § 1.963(b)(2) (2007).

Recovery of overpayments of any benefits made under the laws 
administered by VA shall be waived if there is no indication 
of fraud, misrepresentation, or bad faith on the part of the 
person or persons having an interest in obtaining the waiver, 
and if the recovery of the indebtedness from the payee who 
received such benefits would be against equity and good 
conscience.  38 U.S.C.A. § 5302 (West 2002 & Supp. 2007); 38 
C.F.R. § 1.963(a) (2007).  The standard of "equity and good 
conscience" will be applied when the facts and circumstances 
in a particular case indicate a need for reasonableness and 
moderation in the exercise of the Government's rights.  The 
decision reached should not be unduly favorable or adverse to 
either side.  38 C.F.R. § 1.965(a); Ridings v. Brown, 6 Vet. 
App. 544, 546 (1994).

The standard of "equity and good conscience" means arriving 
at a fair decision between the obligor and the Government.  
38 C.F.R. § 1.965(a).  In making this determination, 
consideration is given to the following elements, which are 
not intended to be all-inclusive:  (1) Fault of the debtor 
(whether actions of the debtor contributed to creation of the 
debt); (2) Balancing of faults (weighing fault of the debtor 
against VA fault); (3) Undue hardship (whether collection 
would deprive the debtor or his family of basic necessities); 
(4) Defeat the purpose (whether withholding of benefits or 
recovery would nullify the objective for which benefits were 
intended); (5) Unjust enrichment (whether failure to make 
restitution would result in unfair gain to the debtor); and 
(6) Changing positions to one's detriment (whether reliance 
on VA benefits resulted in relinquishment of a valuable right 
or incurrence of a legal obligation).  38 U.S.C.A. § 5302; 38 
C.F.R. § 1.965(a).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the request for 
waiver, or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against the request, in which case the request is 
denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

In January 2005, the COWC determined that the facts of the 
case did not reveal the presence of fraud, misrepresentation, 
or bad faith on the part of the veteran in the creation of 
the overpayment of VA compensation benefits.  In his March 
2008 hearing before the undersigned VLJ, the veteran 
indicated that he believed he had notified VA of his divorce 
and subsequent remarriage and was surprised to learn in 
August 2004 that the changes to his dependency status had not 
been made.  When the veteran was notified in August 2004 that 
his compensation benefits included additional benefits for 
his ex-wife that were to be withheld, he immediately notified 
VA of his divorce and subsequent remarriage.  Because there 
is no evidence that the veteran intended to deceive VA or 
seek unfair advantage, the Board finds no evidence of fraud, 
misrepresentation, or bad faith on the part of the veteran in 
the creation of this overpayment.  There are therefore no 
mandatory bars to waiver in this case.

In determining whether the recovery of the overpayment would 
be against equity and good conscience, the first 
consideration is whether the veteran was at fault in the 
creation of the overpayment.  As discussed above, in this 
case the Board finds that the veteran was solely at fault in 
the creation of the overpayment.  The veteran has been in 
receipt of VA disability benefits since March 24, 1996, 
including additional payments for a dependent spouse.  The 
veteran was repeatedly informed that he should immediately 
notify VA in the event of a change in status of his 
dependents and timely did so on multiple occasions.  The 
Board thus concludes that the veteran was well aware of the 
need to notify VA within a one-year period of the change in 
his dependency status.  

As was noted above, VA was not notified of the veteran's 
January 2002 divorce and subsequent March 2002 remarriage 
until August 2004.  The veteran asserts that he thinks he 
notified VA regarding the divorce and remarriage at some time 
soon after the events took place, although he testified that 
he cannot recall with any specificity how he undertook such 
notification.  Although the veteran stated that he did not 
remember specifically notifying the RO himself, he also 
contended at his March 2008 hearing that he was under a great 
deal of stress at the time and was facing memory and 
concentration problems due to medication adjustments for his 
service-connected PTSD.  (The Board acknowledges that the 
veteran has submitted additional evidence concerning the 
medications he was taking at the time but concludes that it 
is insufficient to suggest that the veteran was hospitalized, 
incapacitated, or otherwise unable to provide the proper 
notification of his divorce and remarriage to VA.)  Had VA 
received any correspondence from the veteran concerning 
notice of his divorce or remarriage, it would have been filed 
in the veteran's claims file.  There is no evidence in this 
case to rebut this presumption of regularity.  Ashley v. 
Derwinski, 2 Vet. App. 62, 64 (1992) (the "presumption of 
regularity" applies to the official acts of public officers, 
and in the absence of clear evidence to the contrary, it must 
be presumed that they have properly discharged their official 
duties); see also Mindenhall v. Brown, 7 Vet. App. 271 
(1994).  Because the presumption of regularity has not been 
rebutted, the Board finds that the overpayment of $2,839.00 
was solely the fault of the veteran.  This weighs against a 
finding that recovery of the overpayment would be against 
equity and good conscience.

The next question for consideration is whether collection of 
the debt would cause the veteran undue financial hardship.  
The Board finds that it would not.  Although the Board 
acknowledges that the veteran continues to have considerable 
monthly medical expenses, and has dependents with whom he 
lives, the veteran has submitted a Financial Status Report 
indicating that his and his wife's monthly incomes exceed 
their monthly expenses by $574.41.  Additionally, although 
the Board acknowledges that the veteran has claimed his wife 
took an eight-month maternity leave in 2005 pursuant to the 
birth of their son, there is no documentation of that 
maternity leave in the veteran's claims file, nor is there 
any indication that the leave has extended to the present 
date.  The Board thus finds no error in relying on the 
veteran's family income as reported in the January 2005 
Financial Status Report.  Additionally, the Board finds that 
the identified monthly expenses such as cable and Internet 
access do not amount to basic necessities, and that repaying 
consumer debt does not outweigh the importance of a debt to 
VA.  In sum, the Board finds that a portion of the veteran's 
expenditures do not qualify as basic necessities, and that 
there is no objective evidence that recovery of the debt 
would endanger the veteran's ability to provide for basic 
necessities for himself and his family.  Therefore, the Board 
finds that the collection of the debt would not cause him or 
his family undue financial hardship.  This conclusion also 
weighs against a finding that recovery of the overpayment 
would be against equity and good conscience.

The next question for consideration is whether the recovery 
of the overpayment would defeat the purpose for which the 
benefits were intended.  In this case, the purpose of VA 
compensation benefits would not be defeated as the veteran's 
spouse was no longer a dependent after their January 2002 
divorce, and as such, the veteran was not entitled to the 
increased rate of compensation he received for his ex-wife. 
As of the date of the divorce, the purpose of the increased 
rate of compensation was negated.  The veteran asserts that, 
as of March 2002, he was remarried and thus the payment for a 
dependent spouse was warranted because he was married as of 
that date.  However, as discussed above, the increased rate 
of compensation was intended for the veteran's prior spouse, 
as that spouse was the spouse of record with VA.  It was the 
veteran's responsibility to notify VA within one year that he 
had remarried subsequent to the divorce.  The fact that the 
veteran remarried soon after his January 2002 divorce does 
not remove from consideration the fact that he unjustly 
continued to receive compensation for the prior spouse.

The Board also finds that failure to make restitution would 
unfairly enrich the veteran because he received monetary 
benefits to which he was not entitled.  VA continued to make 
compensation payments at an increased rate for his dependent 
spouse after the veteran was no longer married to that 
spouse.  The additional amount was not warranted after the 
veteran and his wife divorced.  In addition to the fact that 
the veteran failed to notify VA of the divorce, there is no 
evidence that the veteran attempted to return the additional 
amount to VA or declined to accept the increased rate of 
compensation.  Under such circumstances, to allow the veteran 
to retain the overpaid compensation would constitute unjust 
enrichment.

Finally, the Board must consider whether reliance on the 
benefits resulted in relinquishment of a valuable right or 
the incurrence of a legal obligation. The veteran has not 
contended, nor does the evidence show, that he relinquished 
any valuable right or incurred a legal obligation in reliance 
on VA's continuing to pay compensation with the additional 
amount for a dependent spouse.  Similarly, the record does 
not reveal any other factors that would render recovery of 
the overpayment inequitable.

In sum, the Board finds that the principles of equity and 
good conscience would not be violated if VA were to recover 
the overpayment in question.  The veteran has been found to 
be solely at fault in the creation of the debt, and the 
retention of the overpayment would therefore unfairly enrich 
the veteran.  Moreover, repayment of the debt would not 
deprive the veteran of the ability to provide for basic 
necessities of life, nor would recovery of the overpayment 
defeat the purpose for which the benefits were intended.  
Lastly, the veteran has not relinquished a valuable right or 
incurred a legal obligation in reliance on the overpayment of 
his VA benefits.  Accordingly, a waiver of recovery of the 
overpayment of VA compensation benefits is not warranted. As 
the preponderance of the evidence is against the claim, the 
"benefit-of-the-doubt" rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert 
v. Derwinski, 1 Vet. App. 49, 50 (1990).




ORDER

Entitlement to a waiver of recovery of the overpayment of 
compensation benefits in the amount of $2,839.00 is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


